101 U.S. 472 (____)
SCHOOL DISTRICT
v.
INSURANCE COMPANY.
Supreme Court of United States.

Submitted by Mr. E. Estabrook for the plaintiff in error, and by Mr. Willard P. Hall for the defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This cause was submitted on the 6th of January under the 20th Rule. Its decision depends on a careful consideration of several statutes of Nebraska. Rule 21 provides (par. 4, subdivision 3) that "when a statute of a State is cited, so much thereof as may be deemed necessary to the decision of the case shall be printed at length," either in or with the brief. That rule has been entirely disregarded by both parties in this case. For this reason the submission is set aside and the cause restored to its place on the docket.
We must insist on a strict observance by counsel of all rules intended to facilitate our examination of causes, especially those submitted. Although in general the statutes of the States are to be found in the Congressional Library, we do not have them at our rooms, where necessarily cases are investigated. A little trouble on the part of counsel in obeying this particular rule, will expedite materially our labors. We take this opportunity of calling special attention to this subject.